DETAILED ACTION
Claim(s) 1-9 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 1st, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Zhi (Allen) Xue (Reg. No. 56,474) on August 1st, 2022 (see interview summary PP# 20220801).

The application has been amended as follows:
The abstract of the disclosure is amended (see attached abstract).
Claim(s) 1, 2 and 4-9 are amended to overcome potential issues under 35 U.S.C 112(b); 
Claim 3 is canceled; and 
Claim 10 is new (see attached claim listing).

Allowable Subject Matter
Claim(s) 1, 2 and 4-10 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
	(i) Amended independent claims 1 and 10 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:	
In claims 1 and 10 “... assessing a plurality of nodes, wherein, when a scheduling node                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             does not result in that at least two node buffers are empty, transmitting a node                 
                    k
                    ;
                     
                
            
when the scheduling node                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             results in that at least two node buffers are empty, not allocating resource blocks for the scheduling node                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             ; 
enabling                 
                    k
                    =
                    k
                    +
                    2
                
             to assess the scheduling node                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             again,                 
                    k
                
             being the node label, until the scheduling node                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             does not result in that the node buffers are continuously empty or                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             is a last node                 
                    
                        
                            N
                        
                        
                            l
                        
                    
                
             with data in the node buffer; 
allocating the resources for the nodes in a reverse order of a node assessment in that                 
                    k
                    =
                    k
                    -
                    2
                
            ; 
allocating resource blocks for the scheduling node                 
                    
                        
                            v
                        
                        
                            i
                            k
                        
                    
                
             until all the assessed nodes obtain the resource blocks or the number of the resource blocks allocated for the network                 
                    i
                
             is 0; and 
recording all the nodes having the allocated resource blocks into a scheduling node set                 
                    
                        
                            V
                        
                        
                            t
                            r
                        
                    
                
            ...” in combination with other limitations recited as specified in claims 1 and 10.

	Note that the first closest found prior art “Yu” (US 2015/0333878 A1) discloses: 
	A resource allocation method for coexistence of multiple line topological industrial wireless networks [see fig. 2, pg. 3, ¶51 lines 1-6, an operation for transmitting and receiving HARQ feedback information by an eNB] comprising the following steps: 
	obtaining a minimum scheduling delay value required for each network to complete scheduling [see fig. 2: Step “201”, pg. 3, ¶52 lines 1-7, obtaining a delay time Pk for HARQ feedback information per uplink data packet. That is, the eNB obtains the delayed time of the HARQ feedback information, without being transmitted to a UE, for each uplink data packet received before an ith subframe]; and
	allocating resources for the networks based on the minimum scheduling delay value [see fig. 2: Step “207”, pg. 4, ¶56 lines 1-4, allocating a HARQ feedback channel, based on at least one HARQ feedback information corresponding to at least one transmission beam index determined among the delayed HARQ feedback information].
	However, Yu fails to disclose or render obvious the above italic limitations as claimed.
	Note that the second closest found prior art Landstrom (US 2013/0003583 A1) discloses:
	A resource allocation method for coexistence of multiple line topological industrial wireless networks [see fig(s). 2 & 3, pg. 3, ¶43 lines 1-5, a method, performed in the radio communication system for redistributing resources between a first and a second communication device], comprising the following steps: 
	obtaining a minimum scheduling delay value required for each network to complete scheduling [see fig. 3: Step “210”, pg. 3, ¶44 lines 1-4, the radio network node “130” obtains a first estimate of a first signal quality for the first communication device “110” and a second estimate of a second signal quality for the second communication device “120”]; 
	allocating resources for the networks based on the minimum scheduling delay value [see fig. 3: Step “240”, pg. 3, ¶46 lines 1-8, when the first required signal quality is less than the first estimate and the second required signal quality is greater than the second estimate, the radio network node “130” allocates resources to the first and second communication devices “110” and “120”]; and
	allocating intra-network resources of the networks [see fig. 3: Step “260”, pg. 5, ¶62 lines 1-8, the radio network node 130 allocates resources based on the greater of the first allowed interference level and a predetermined interference threshold].
	However, Landstrom also fails to disclose or render obvious the above italic limitations as claimed.

	Note that the third closest found prior art Chen (US 2015/0098322 A1) discloses:
	A resource allocation method for coexistence of multiple line topological industrial wireless networks [see fig. 5, pg. 2, ¶25 lines 1-5, a process “50” utilized for BSR reporting in dual connectivity], comprising the following steps: 
	obtaining a minimum scheduling delay value required for each network to complete scheduling [see fig. 5: Step “520”, pg. 2, ¶28 lines 1-5, receiving a BSR configuration from the MeNB, wherein the BSR configuration indicates a calculation scheme for a BSR].
	However, Chen too fails to disclose or render obvious the above italic limitations as claimed.
	Thus, Yu, Landstrom, and Chen taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469 

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469